Title: Thomas Jefferson’s Memorandum on a Treaty with Algiers, 10 April 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Apr. 10. 1792.

If the President should enter into a Provisional convention with the government of Algiers for a sum not exceeding 40,000 dollars, will the Senate advise & consent to it’s ratification, the government of Algiers being made clearly to understand that we are not to be bound by the treaty until it shall be ratified?
If this sum appears too high, what lower limit would the Senate approve?
If the President should enter into a Provisional treaty of peace with the government of Algiers at an expence not exceeding

 dollars to be paid on the ratification, &  dollars payable annually afterwards, during it’s continuance, will the Senate advise & consent to the ratification, the government of Algiers being made clearly to understand that we are not to be bound by the treaty until it shall be ratified?
If these sums appear too high, what lower limits would the Senate approve.
